UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): May 4, 2011 MARTIN MIDSTREAM PARTNERS L.P. (Exact name of Registrant as specified in its charter) DELAWARE (State of incorporation or organization) 000-50056 (Commission file number) 05-0527861 (I.R.S. employer identification number) 4 KILGORE, TEXAS (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (903)983-6200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On May 4, 2011, Martin Midstream Partners L.P. (the “ Partnership ”) issued a press release reporting its financial results for the quarterended March 31, 2011. A copy of the press release is furnished as Exhibit99.1 to this Current Report and will be published on the Partnership’s website at www.martinmidstream.com. In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”). As previously reported, on May 5, 2011, at 8:00 a.m. Central Time, the Partnership will hold an investors’ conference call to discuss the Partnership’s financial results for thefirst quarter ended March 31, 2011. The supplemental financial data, including certain non-generally accepted accounting principle financial measures, that will be discussed during the investors’ conference call is included in the above referenced press release. Item9.01. Financial Statements and Exhibits. (d) Exhibits In accordance with General Instruction B.2 of Form 8-K, the information set forth in the attached Exhibit99.1 is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Exchange Act. Exhibit Number Description Press release dated May 4, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARTIN MIDSTREAM PARTNERS L.P. By: Martin Midstream GP LLC, Its General Partner Date: May 4, 2011 By: /s/ Robert D. Bondurant Robert D. Bondurant, Executive Vice President and Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Number Description Press release dated May 4, 2011.
